UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4552



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOE ERNAL LEWIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-01-64-H)


Submitted:   November 13, 2002         Decided:     December 12, 2002


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Jane E. Pearce, FEDERAL PUBLIC
DEFENDER’S OFFICE, Raleigh, North Carolina, for Appellant. Frank
D. Whitney, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Christine Witcover Dean, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joe E. Lewis appeals the district court’s order sentencing him

to ninety-six months imprisonment and five years of supervised

release pursuant to the Armed Career Criminal Act, found at 18

U.S.C. § 924(e) (2000), for a violation of 18 U.S.C. § 922(g)(1)

(2000). We have reviewed the record and find this appeal foreclosed

by our decision in United States v. Sterling, 283 F.3d 216 (4th

Cir. 2002).   Accordingly, the judgment of the district court is

affirmed. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2